Citation Nr: 0716669	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision, which denied 
a petition to reopen claims of service connection for right 
shoulder and neck disabilities as new and material evidence 
had not been received.

In order to better serve the interests of the veteran, the 
issues on appeal have been restyled, as reflected on the 
cover page of this decision.  Although the RO construed the 
claims for service connection for right shoulder and neck 
disabilities as a petition to reopen, the Board remains 
unconvinced that the veteran failed to properly appeal a 
prior denial of his claims, particularly given that his 
original claims folder was lost and there is a lack of 
corroborative evidence establishing that he was given proper 
notice of any prior denial and informed of his appellate 
rights. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claims must be remanded to ensure full and complete 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

A VCAA letter was sent to the veteran in March 2006.  This 
letter regarded his petition to reopen claims of service 
connection for right shoulder and neck disabilities.  As 
discussed above, these claims have now been recharacterized.  
Therefore, the veteran must receive new VCAA notice regarding 
his basic claims of service connection. 

As the record stands, there is no etiological opinion on file 
regarding the nature and etiology of any right shoulder 
disability.  Although there is an opinion on file regarding 
the etiology of his neck disability, new evidence has since 
been added to the record which may have a bearing on his 
claim.  On remand, he should be afforded a new VA orthopedic 
examination that reconciles the matter of etiology for both 
disabilities at issue.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].   

Under the circumstances, the Board is persuaded that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following action:

1.	Provide the veteran with all 
notification action required by the 
VCAA with respect to his claims of 
service connection for neck and right 
shoulder disabilities.  The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to these claims that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance to include Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The veteran should again be informed 
that his claims folder has been 
rebuilt.  He should be afforded the 
opportunity to identify or submit any 
additional records, especially non-VA 
records, which might be pertinent to 
the claims on appeal. 

3.	Any outstanding VA medical records to 
include from the Illinois facilities 
regarding the right shoulder and neck 
should be obtained, from April 2006 
onward.  

4.	After obtaining the above records, to 
the extent possible, the veteran should 
be afforded a VA orthopedic examination 
to determine the etiology of any 
current neck and right shoulder 
disabilities.  The rebuilt claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's claimed right shoulder 
and/or neck disabilities are the result 
of a disease or injury in service.  In 
this opinion, the physician should 
specifically comment on the 2001 VA 
examination opinion. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is unable to provide 
the requested opinion without resorting 
to speculation, it should be so stated.

5.	Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the notice 
provided to the veteran as to each claim 
on appeal must be reviewed, and it 
should be verified that the notice 
conforms to the interpretation of the 
VCAA as in effect when the notice is 
provided, if that interpretation has 
changed since the date of issuance of 
this Remand by the Board.

6.	Then, the RO/AMC should readjudicate the 
claims.  In the event that the claims 
are not resolved to the satisfaction of 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  After the 
veteran has been given the applicable 
time to submit additional argument, the 
claims should be returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West 
Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).



